OPINION — AG — ** CAPITOL IMPROVEMENT AND ZONING COMMISSION — ZONING REGULATIONS ** BOTH 73 Ohio St. 82.1 [73-82.1] 73 Ohio St. 83.1 [73-83.1], 73 Ohio St. 83.11 [73-83.11] AND 70 Ohio St. 1307.1 [70-1307.1] THRU 70 Ohio St. 1307.13 [70-1307.13] [70-1307.13] APPLY TO IMPROVEMENTS COMMENCED AFTER THE ADOPTION BY THE PERTINENT COMMISSION OF ITS MASTER COMPREHENSIVE PLAN AND ZONING REGULATIONS, AS PROVIDED FOR IN SAID ACT, AND THE FILING OF AN ATTESTED CPOY OF THE MASTER PLAN WITH THE COUNTY CLERK, OKLAHOMA; AND THAT ACT RELATING TO THE MEDICAL CENTER IMPROVEMENT AND ZONING DISTRICT APPLIES TO IMPROVEMENTS PLACED UPON STATE OWNED LANDS IN SUCH DISTRICT TO THE SAME EXTENT THAT IT APPLIES TO IMPROVEMENTS UPON OTHER DISTRICT; AND THAT THE FACT THAT THE SITE FOR ANY SUCH IMPROVEMENTS HAD BEEN CHOOSEN PRIOR TO THE ADOPTION OF A MASTER PLAN AND ZONING REGULATION FOR SUCH DISTRICT, WOULD BE IMMATERIAL. CITE: 70 Ohio St. 1307.5 [70-1307.5], 73 Ohio St. 83 [73-83] 73 Ohio St. 82.2 [73-82.2], 73 Ohio St. 83.3 [73-83.3] (JAMES C. HARKIN)